Erie App. No. E-14-009, 2014-Ohio-4115. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 4 of the court of appeals’ entry filed November 5, 2014:
“Whether, as an element of establishing a prima facie claim for retaliatory discharge under R.C. 4123.90, plaintiff must prove that he or she suffered a workplace injury.”
Pfeifer, J., dissents.
The conflict case is Kilbarger v. Anchor Hocking Glass Co., 120 Ohio App.3d 332, 697 N.E.2d 1080 (5th Dist.1997).
Sua sponte, cause consolidated with 2014-1881, Onderko v. Sierra Lobo, Inc., 6th Dist. Erie No. E-14-009, 2014-Ohio-4115.